Citation Nr: 1047456	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a bilateral 
hearing loss disability.

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
disability.

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a bilateral 
knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The claims folder was later transferred to the RO in Pittsburgh, 
Pennsylvania.  The Veteran resides in Australia.

In August 2010, the Veteran testified at a Central Office Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issues of an acquired psychiatric disorder to include 
PTSD, headaches, and a bilateral hip disability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, the RO denied a 
request to reopen claims of service connection for a back 
disability, bilateral hearing loss and a bilateral knee 
disability.

2.  The additional evidence received since the May 2006 rating 
decision denying the Veteran's application to reopen the claims 
of service connection for a back disability, bilateral hearing 
loss, and a bilateral knee disability relates to unestablished 
facts necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims.

3.  The preponderance of the evidence indicates that the 
Veteran's current bilateral knee disability is related to active 
service.

4.  The preponderance of the evidence indicates that the 
Veteran's current bilateral hearing loss disability is related to 
active service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying the application to 
reopen the claims of service connection for a back disability, 
bilateral hearing loss and a bilateral knee disability, became 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2010).

2.  The additional evidence presented since the May 2006 rating 
decision is new and material, and the claims for service 
connection for a back disability, bilateral hearing loss and a 
bilateral knee disability are reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  A bilateral knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2010). 

4.  Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claims for reopening and also 
entitlement to service connection for a bilateral knee disability 
and a bilateral hearing loss disability.  Therefore, no further 
development with respect to the matter decided herein is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009) or 38 
C.F.R. § 3.159 (2010).

New and Material Evidence

A December 2004 rating decision denied claims of service 
connection for bilateral hearing loss, a back disability, and a 
bilateral knee disability.  The Veteran did not appeal that 
determination.  He subsequently sought to reopen the claims, and 
this request was denied in April and May 2006.  The Veteran again 
did not appeal such determinations.  He again sought to reopen 
the claims, and the RO denied such request in the May 2008 rating 
action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is 
final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 
2001, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers, 
which relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new and 
material under the current regulatory definition of new and 
material evidence, the evidence must relate to the basis for the 
prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a 
finding that new and material evidence has been received to 
reopen the claims for service connection discussed herein.  
However, regardless of the RO's characterization of the claim, 
the Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of a 
finding that new and material evidence has been presented.  The 
Board therefore must determine whether new and material evidence 
has been received to reopen the previously denied claim.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request to reopen claims for entitlement to service 
connection for a back disability, bilateral hearing loss, and a 
bilateral knee disability, were last denied in an unappealed May 
2006 rating decision.  At that time, the RO determined that 
evidence had not been presented to indicate that the Veteran's 
claimed disabilities were either related to or aggravated by 
active service. 

The evidence of record at the time of the May 2006 decision 
included service treatment records, VA authorized examination 
reports, a lay statement, a prescription slip and the Veteran's 
statements.

The pertinent evidence added to the record since the May 2006 
rating decision consists of post-service treatment records and 
letters from private physicians, a lay statement, hearing 
testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating 
decision includes private treatment records containing opinions 
that the Veteran's claimed disorders are related to active 
service.  Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates to 
unestablished facts necessary to substantiate the Veteran's 
claims and raises a reasonable possibility of substantiating his 
claims.  Therefore, the Board finds that new and material 
evidence has been received and the claims for service connection 
for a back disability, bilateral hearing loss, and a bilateral 
knee disability are reopened.

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is recognized that the Veteran is competent to report 
observable symptoms, such as hearing loss.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  It is additionally noted that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Thus, even in the absence of documented treatment 
for several decades, lay evidence could serve to enable a grant 
of service connection if such reported history is credible.  
Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss

The Veteran contends that his hearing loss is related to in-
service exposure to noise and that such hearing loss has 
continued from service to the present time.  

The Veteran's primary specialty, as indicated on his DD 214, was 
rifleman, and he held that specialty for three years and six 
months.  The DD 214 also notes receipt of the Pistol Expert Badge 
and the Rifle Marksman Badge.  

It is noted that, for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  Moreover, from a clinical 
standpoint, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At his induction examination in June 1989, the Veteran's hearing 
in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A reference audiogram in February 1990 indicates that the 
Veteran's hearing in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
5
5
5
10

The Veteran's separation examination dated July 1993 indicates 
that his hearing in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
20
15
15
10
20




The Veteran's VA authorized examination dated September 2005 
indicates that his hearing in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
45
LEFT
25
25
30
30
30

At his August 2010 hearing, the Veteran indicated that he did 
substantial training in service and was proximate to the firing 
of weapons.  He contended to have had constant noise exposure, 
with inconsistent use of hearing protection.  His post-service 
job was as a pastor, which entailed no noise exposure.  His 
submitted statements tend to indicate that his hearing loss has 
continued since service.  
 
In sum, the evidence indicates that the Veteran's military 
specialty was consistent with noise exposure.  Moreover, the 
audiometric findings demonstrate some worsening hearing during 
active service, as well as current bilateral hearing loss.  
Moreover, the Veteran has credibly reported a continuity of 
symptomatology.  As hearing loss is capable of lay observation, 
such reported symptoms constitute competent evidence in support 
of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, 
resolving any doubt in the Veteran's favor, a grant of service 
connection is warranted for bilateral hearing loss.  

Bilateral Knee Disability

The Veteran contends that his bilateral knee disability is 
related to in-service injuries and treatment for knee problems 
which have continued from service to the present.  

The Board notes that during active service, the Veteran was 
treated for right knee problems March 1991 and left knee problems 
in April 1993.  The Veteran's separation examination, dated July 
1993, indicates patellofemoral syndrome of the bilateral knees on 
the summary of defects and diagnoses section.  The disorder was 
not considered disabling.  

The Veteran was provided a VA authorized examination during 
October 2005, which revealed a lateral meniscus tear of the knees 
bilaterally.  An x-ray indicated no radiographic abnormality.  

A November 2007 letter from an orthopedic surgeon indicates that 
the Veteran had minor patellofemoral damage of both knees.

In sum, the evidence of record demonstrates in-service treatment 
for bilateral knee problems with a diagnosis of patellofemoral 
syndrome at the time of discharge.    The Veteran has 
additionally reported a continuity of symptomatology.  As chronic 
knee pain is capable of lay observation, such reported symptoms 
constitute competent evidence in support of the claim.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's 
credibility is not in question here.  Thus, resolving any doubt 
in the Veteran's favor, a grant of service connection is 
warranted for a bilateral knee disability.  


ORDER

New and material evidence having been received, the application 
to reopen the previous determination regarding service connection 
for a bilateral knee disability is granted.

New and material evidence having been received, the application 
to reopen the previous determination regarding service connection 
for bilateral hearing loss is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

New and material evidence having been received, the application 
to reopen the previous determination regarding service connection 
for back disability is granted.

Entitlement to service connection for a bilateral knee disability 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


REMAND

The Board finds that there is additional development which must 
be undertaken regarding the Veteran's claim of entitlement to 
service connection for a back disability.

Although there is no indication that the Veteran was treated for 
a back disability or complained of back problems during active 
service, he indicated during his Board hearing that he received 
treatment from a chiropractor while on leave at home in South 
Dakota.  The Veteran should be requested to provide the name and 
address of this chiropractor so that the RO/AMC can attempt to 
obtain such records.

The Veteran has also indicated that he was treated at a VA 
Medical Center in South Dakota while on terminal leave, shortly 
prior to discharge from active duty.  The Veteran should be 
requested by the RO/AMC to submit any information he has 
concerning such treatment to include the location and time 
period.

Additionally, the Board notes that although the Veteran was 
provided with an authorized VA examination, the examiner was not 
provided the claims file or copies of such in order to opine 
whether the Veteran's current back disability is related to 
active service.  In fact, no opinion was offered.  As the file 
indicates post-service treatment proximate to discharge, and as 
the Veteran has credibly asserted that he had back problems 
beginning in service, in part due to pack marches, the Board 
finds that the Veteran's claim must be remanded for an additional 
examination with claims file review and an opinion provided by 
the examiner.



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran furnish 
information concerning the provider of his 
chiropractic treatment while on active duty, 
and ask that he identify which VA Medical 
Center he received treatment at while on 
terminal leave, as well as an approximate 
date of such treatment.  If the Veteran 
responds with sufficient information, attempt 
to obtain the records.  Any negative search 
must be noted in the claims file and 
communicated to the Veteran.  

2.  Following completion of the above, 
schedule the Veteran for a VA examination to 
determine the nature of any back disorder and 
to obtain an opinion as to whether any 
disability found is related to service.  The 
claims file should be provided to and 
reviewed by the examiner.  

Specifically, the examiner should report all 
current diagnoses and express an opinion as 
to whether it is at least as likely as not (a 
50 percent or greater probability) that any 
current back disability was incurred during 
service or is otherwise etiologically related 
to service.  The examiner should provide the 
rationale for all opinions expressed.  If the 
examiner cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


